DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 7/28/22 have been fully considered and entered. Claims 16 and 35 have been amended. Claim 40 has been canceled. New claim 41 has been added. Applicants cancellation of claim 40 renders moot the anticipation rejection made over the cited prior art of DE 20 2015 104218 UI (note US 2018/0207613 issued to Böhringer et al., is relied upon as a translation for this rejection). As such, this rejection is hereby withdrawn. With regard to the anticipation rejections made over the cited prior art of Kaskel, US 8,647,419, Applicant’s arguments are found persuasive. Specifically, the cited prior art of Kaskel, US 8,647,419 does not teach the claimed particle size limitations or the limitations pertaining to the adhesive layer. As such, these rejections are hereby withdrawn. Regarding the rejections of claims 16-39 rejected under 35 U.S.C. 103 as being obvious over by DE 20 2015 104218 UI (note US 2018/0207613 issued to Böhringer et al., is relied upon as a translation for this rejection) in view of Kaskel, US 8,647,419, Applicants confirm that the subject matter disclosed in DE 20 2015 104218 (and the ‘613 patent application) and the claimed invention, were subject to an obligation of assignment by the inventors to their employer, Blacher GmbH. As such, DE 20 2015 104218 UI and US 2018/0207613 issued to Böhringer et al., are disqualified as prior art under 35 U.S.C. 103 (c). As such, these rejections are hereby withdrawn. Claims 16-39 and 41 are in condition for allowance. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 16-39 and 41.
	With regard to independent claims 16 and 41, there is no known prior art which teach or suggest the claimed catalytic or reactive protective material comprising the claimed catalytic or reactive particles, adsorbent particles, pervious textile layer, adhesive and adhesive layer. An art search did not produce any new substantial art for which to base a rejection and presently there is no known motivation to combine references to combine references to form an obviousness type rejection. Claims 17-39 are allowable as they depend either directly or indirectly from claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789